                 Case 2:18-cr-00174-RAJ Document 417 Filed 02/26/21 Page 1 of 1




1                                                              The Honorable Richard A. Jones
2
3
4
5                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
6
                                        AT SEATTLE
7
       UNITED STATES OF AMERICA,                    NO. CR18-174 RAJ
8
                               Plaintiff
9
                         v.                         ORDER SETTING AMENDED
10
                                                    BRIEFING SCHEDULE
       ALBERTO CRUZ-REYES,
11
12                            Defendant.

13
            The Court, having reviewed the Stipulated Motion of the Parties regarding a
14
     proposed amended briefing schedule for the motion for reduction in sentence hereby states
15
     that IT IS ORDERED that the motion (Dkt. # 416) is GRANTED. The briefing schedule
16
     shall be as follows:
17
            a.       Any amended or supplement motion by counsel on behalf of the defendant
18
     should be filed on or before March 31, 2021;
19
            b.       The government’s response to the motion should be filed on or before
20
     April 14, 2021;
21
            c.       Any reply should then be filed on or before April 26, 2021, and the matter
22
     noted for that date.
23
            DATED this 26th day of February, 2021.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28
      ORDER SETTING AMENDED BRIEFING SCHEDULE/                          UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      United States v. Cruz-Reyes, CR18-174 RAJ - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
